Title: From George Washington to Henry Knox, 4 July 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                            Hd Qrs July 4th 1783
                        
                        Sergt Barber has applyed to Head Quarters for further advice on the complaints exhibited against Lt Col.
                            Popkins—His Excellency desires you will undertake the superintendance of the matter & the redress of real
                            greivances (if any shall be found) so far as the nature of the circumstances will admit—in the mean time, if should it be
                            necessary for one or two of the Complainants to remain with the Army, to prosecute the affair, altho they should have been
                            discharged, they may be allowed to draw Rations if you judge their continuance necessary for the sake of obtaining
                            Justice. I have the honor to be &c.

                    